DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive. 
	On pages 6-8, Applicant argued that Hernandez does not disclose or suggest that the transform index corresponding to each transform combination is determined to be different based on a prediction type of the current block.
While Applicant’s arguments are understood, Fig. 6 of the instant application teaches that the transform indexes (0, 1, 2, 3) are the same for both intra and inter prediction.  It is clear from fig. 6 that the transform combination corresponding to each transform index starting from 0 to 3 in intra prediction is different from the transform combination corresponding to each transform index starting from 0 to 3 in inter prediction, but not the transform indexes (0, 1, 2, 3).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
From fig. 6 of the instant application, the transform indexes (0, 1, 2, 3) are the same for both intra and inter prediction.  It is clear from fig. 6 that the transform combination corresponding to each transform index starting from 0 to 3 in intra prediction is different from the transform combination corresponding to each transform index starting from 0 to 3 in inter prediction, but not the transform indexes (0, 1, 2, 3).

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parsing unit for obtaining…; a transform unit for deriving…; a reconstruction unit for reconstructing…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification does not support individual structure for each functionality claimed element.  Paragraphs 0342 and 0344 in the published version of the instant specification describe these routines as software embodied in a structure of a processor. Thus, the claimed unites are interpreted to be embodied on a processor.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claim(s) 1, 4-5, 8 and  11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE LUXÁN HERNÁNDEZ et al. (US 2019/0149845) published as WO2018/011345, hereinafter “HERNÁNDEZ” in view of Tsukuba (US 2021/0185357).
As per claim 1, HERNÁNDEZ discloses a method for reconstructing a video signal based on low-complexity transform execution, comprising: 
obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations (paragraph 0077, the decoder can read 2 bins from the bitstream to decode the rows transform and 2 other bins to decode the columns transform) including a combination of DST4 and/or DCT4 (see the table in paragraph 0080); 
deriving a transform combination corresponding to the transform index, wherein the transform combination includes a horizontal transform and a vertical transform (paragraph 0077, the decoder can read 2 bins from the bitstream to decode the rows transform and 2 other bins to decode the columns transform), and wherein the horizontal transform and the vertical transform correspond to at least one of the DST4 or the DCT4 (see the table in paragraph 0080); 
performing an inverse transform in a vertical direction with respect to the current block by using the DST4; performing an inverse transform in a horizontal direction with respect to the current block by using the DCT4 (paragraphs 0070-0072, the inverse transforms available at the decoder would then be the corresponding inverse transforms…In other words, sets 90 and 94 denoted above would consist of an identity transform, a DCI-II, a DCT-IV and a DST-IV or an identity transform, a DCT-III, a DCT-IV and a DST-IV…In accordance with an embodiment, set 90/94 comprises any possible combination of the above-mentioned four transforms applied to rows and columns, i.e. applied vertically and horizontally); and 
reconstructing the video signal by using the current block which the inverse transform is performed (output of the combiner 56 as depicted in fig. 2; see paragraph 0040).
However, HERNÁNDEZ does not explicitly disclose wherein the transform index corresponding to each transform combination is determined to be different based on a prediction type of the current block.
In the same field of endeavor, Tsukuba discloses wherein the transform index corresponding to each transform combination is determined to be different based on a prediction type of the current block (fig. 1 shows that TrSetIdx values related to intra prediction are different from TrSetIdx values related to inter prediction).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by HERNÁNDEZ, with those of Tsukuba, because both references are drawn to the same field of endeavor, because indeed both references describe transform candidates indexed by transform indexes, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of HERNÁNDEZ and Tsukuba used in this Office Action unless otherwise noted.
As per claim 4, HERNÁNDEZ discloses wherein the inverse transform of the DST4 is applied for each column when the vertical transform is the DST4, and wherein the inverse transform of the DCT4 is applied for each row when the horizontal transform is the DCT4 (paragraphs 0065-0072).
As per claim 5, HERNÁNDEZ discloses wherein the transform combination (horizontal transform, vertical transform) includes (DST4, DST4), (DCT4, DST4), (DST4, DCT4) and (DCT4, DCT4) (see the table in paragraph 0080).
As per claim 8, arguments analogous to those applied for claim 1 are applicable for claim 8.
As per claims 11-12, arguments analogous to those applied for claims 4-5 are applicable for claims 11-12.

10.	Claims 2-3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over DE LUXÁN HERNÁNDEZ et al. (US 2019/0149845) in view of Tsukuba (US 2021/0185357) in further view of Reznik (US 2010/0266008).
As per claim 2, HERNÁNDEZ and Tsukuba disclose the method of claim 1; however,  HERNÁNDEZ or Tsukuba do not explicitly disclose wherein the DST4 and/or the DCT4 are/is executed by using a forward DCT2 or an inverse DCT2.
In the same field of endeavor, Reznik discloses wherein the DST4 and/or the DCT4 are/is executed by using a forward DCT2 or an inverse DCT2 (paragraphs 0076-0077, see equation (6) or equation (9)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by HERNÁNDEZ and Tsukuba, with those of Reznik, because all references are drawn to the same field of endeavor, because indeed all references related to discrete cosine transform, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of HERNÁNDEZ, Tsukuba and Reznik used in this Office Action unless otherwise noted.
As per claim 3, Reznik discloses wherein the DST4 and/or the DCT4 apply/applies post-processing matrix M.sub.N and pre-processing A.sub.N to the forward DCT2 or the inverse DCT2 (herein, 

    PNG
    media_image1.png
    158
    625
    media_image1.png
    Greyscale

(see equation (6) and matrices R.sub.N and D.sub.N in paragraph 0076).
As per claims 9-10, arguments analogous to those applied for claims 2-3 are applicable for claims 9-10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482